        Case 2:20-cv-00536-AMM Document 24 Filed 04/30/21 Page 1 of 1                      FILED
                                                                                  2021 Apr-30 PM 03:36
                                                                                  U.S. DISTRICT COURT
                                                                                      N.D. OF ALABAMA
                        STATES DISTRICT COURT
                    NORTHERN DISTRICT OF ALABAMA
                          SOUTHERN DIVISION

YVONNE JOHNSON,             )
                            )
      Plaintiff,            )
                            )
v.                          )                  CASE NO. 2:20-cv-00536-AKK
                            )
ST. VINCENT’S HEALTH SYSTEM )
and ST. VINCENT’S EAST,     )
                            )
      Defendants.           )

                             JOINT STATUS REPORT

      Pursuant to the Court’s March 30, 2021 Revised Scheduling Order [DOC. 23],

the parties submit the following joint status report:

      Plaintiff’s deposition was taken on February 5, 2021, and the parties are

continuing to exchange discovery. Because of plaintiff’s bankruptcy filing, the

parties are waiting on the bankruptcy trustee’s response to approve the substitution

of plaintiff’s attorney, and plaintiff’s counsel has issued a subpoena for plaintiff’s

Social Security disability file.

      Respectfully submitted this 30th day of April, 2021.

 ATTORNEY FOR PLAINTIFF:                     ATTORNEY FOR DEFENDANT:

 s/ Ashley R. Rhea (w/permission)            s/ Shannon L. Miller
 Ashley R. Rhea, Esq.                        Shannon L. Miller
 RHEA LAW LLC                                JACKSON LEWIS P.C.
 104 23rd Street South, Suite 100            800 Shades Creek Parkway, Suite 870
 Birmingham, AL 35233                        Birmingham, Alabama 35209
 Telephone: (205) 675-0476                   Telephone: 205-332-3102
 arhea@rhealawllc.com                        shannon.miller@jacksonlewis.com
